 1   LEGAL SERVICES OF NORTHERN CALIFORNIA
     CORY TURNER, SBN # 285235
 2   E-mail: cturner@lsnc.net
     541 Normal Avenue
 3   Chico, CA 95928
     Telephone: (530) 345-9491
 4   Fax: (530) 345-6913

 5   SARAH J. STEINHEIMER, SBN # 267552
     E-mail: ssteinheimer@lsnc.net
 6   STEPHEN E. GOLDBERG, SBN # 173499
     E-mail: sgoldberg@lsnc.net
 7   517 12th Street
     Sacramento, CA 95928
 8   Telephone: (916) 551-2150
     Fax: (916) 551-2195
 9
     Attorneys for Plaintiffs
10   Additional counsel continued on next page

11   Roger A. Colvin, Esq. (SBN 68773)
     Vincent C. Ewing, Esq. (SBN 177708)
12   Eric G. Salbert, Esq. (SBN 276073)
     ALVAREZ-GLASMAN & COLVIN
13   Attorneys at Law
     13181 Crossroads Parkway North, Suite 400
14   City of Industry, CA 91746
     (562) 699-5500 · Facsimile (562) 692-2244
     rcolvin@agclawfirm.com; vewing@agclawfirm.com
15   esalbert@agclawfirm.com
16   Attorneys for Defendants
17
                                  UNITED STATES DISTRICT COURT
18                                EASTERN DISTRICT OF CALIFORNIA
                                      SACRAMENTO DIVISION
19
20
     BOBBY WARREN; ANDY LAMBACH;                          Case No. 2:21-cv-00640- MCE-DMC
21   JONATHON WILLIAMS; MICHAEL
     SAMUELSON; TRACY MILLER;
22   TONA PETERSEN; CAROL BETH                            STIPULATION AND ORDER TO EXTEND
     THOMPSON; CHRISTA STEVENS,                           TRO AND CONTINUE PRELIMINARY
23                                                        INJUNCTION HEARING
                   Plaintiffs,
24
            v.                                           Date: June 25, 2021
25                                                       Time: 10:00 a.m.
     CITY OF CHICO; CITY OF CHICO                        Courtroom: Room 7, 14th Floor (via
26   POLICE DEPARTMENT,                                  videoconference)
                                                         Judge: Hon. Morrison C. England, Jr.
27                 Defendants.
28
                                                          1
                  Stipulation and Order to Extend TRO and Continue PI Hearing (Warren, et al v. Chico)
 1   WESTERN CENTER ON LAW & POVERTY
     ALEXANDER PRIETO, SBN # 270864
 2   Email: aprieto@wclp.org
     ROBERT D. NEWMAN, SBN # 86534
 3
     Email: rnewman@wclp.org
 4   RICHARD ROTHSCHILD, SBN # 67356
     Email: rrothschild@wclp.org
 5   3701 Wilshire Blvd., Suite 208
     Los Angeles, CA 90010
 6   Telephone: (213) 487-7211
 7   Fax: (213) 487-0242

 8   Attorneys for Plaintiffs

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                           2
                   Stipulation and Order to Extend TRO and Continue PI Hearing (Warren, et al v. Chico)
 1          WHEREAS, on April 11, 2021, this Court granted the Temporary Restraining Order
 2   requested by Plaintiffs Bobby Warren, Andy Lambach, Jonathon Williams, Michael Samuelson,

 3   Tracy Miller, Tona Peterson, Carol Beth Thompson, and Christa Stevens (Plaintiffs) and set a

 4   hearing on Plaintiffs’ request for Preliminary Injunction for April 23, 2021;

 5          WHEREAS, counsel for Plaintiffs and counsel for Defendants City of Chico and City of

 6   Chico Police Department (collectively referred to here as Defendant) appeared at the April 23, 2021

 7   hearing on Preliminary Injunction and the parties agreed and this Court ordered that the terms of

 8   the Temporary Restraining Order are extended until May 14, 2021 and the hearing on the
     Preliminary Injunction was continued to May 14, 2021;
 9
            WHEREAS, at the April 23, 2021 hearing on Preliminary Injunction this Court asked the
10
     parties to discuss resolution of Plaintiffs’ request for Preliminary Injunction;
11
            WHEREAS, at its April 26, 2021-Special City Council meeting, Defendant formed a
12
     Homeless Solutions Ad Hoc Committee of the City of Council and held six public hearings on
13
     April 28, April 30, May 3, May 5, May 6, and May 7;
14
            WHEREAS, counsel for the parties met on April 30, 2021 to discuss resolution of the
15
     request for Preliminary Injunction, as well as resolution of this litigation, and intend to continue
16
     these negotiations;
17
            WHEREAS, on May 6, 2021 the parties signed a stipulation to extend the terms of the
18
     Temporary Restraining Order through June 11, 2021 and to continue the hearing on the Preliminary
19
     Injunction to June 11, 2021;
20
            WHEREAS, on May 10, 2021 this Court ordered the terms of the Temporary Restraining
21
     Order to be extended through June 11, 2021 and continued the hearing on the Preliminary
22
     Injunction to June 11, 2021;
23          WHEREAS, Plaintiffs sent Defendant a written settlement letter on May 12, 2021;
24          WHEREAS, Defendant met at its regularly scheduled City Council meeting on May 18,
25   2021 and in closed session considered Plaintiffs’ settlement letter;
26          WHEREAS Defendant responded to Plaintiffs and sent a written settlement proposal on
27   May 26, 2021;
28
                                                           3
                   Stipulation and Order to Extend TRO and Continue PI Hearing (Warren, et al v. Chico)
 1          WHEREAS, the parties’ counsel spoke telephonically about the Defendant’s settlement
 2   proposal on May 28, 2021, and Defendant stated it would provide Plaintiffs’ a revised settlement

 3   proposal on or about June 2, 2021 after meeting with the City Council and discussing the settlement

 4   proposal at Defendant’s regularly scheduled June 1, 2021 City Council meeting;

 5          WHEREAS, on June 1, 2021, the parties’ counsel spoke telephonically after the City

 6   Council meeting;

 7          WHEREAS, on June 4, 2021, Defendant’s counsel provided Plaintiffs’ counsel with a

 8   revised written settlement proposal for consideration;
            WHEREAS, on June 4, 2021, the parties signed a stipulation to extend the terms of the
 9
     Temporary Restraining Order through June 25, 2021 and to continue the hearing on the Preliminary
10
     Injunction to June 25, 2021;
11
            WHEREAS, on June 4, 2021, this Court ordered the terms of the Temporary Restraining
12
     Order to be extended through June 25, 2021 and continued the hearing on the Preliminary
13
     Injunction to June 25, 2021;
14
            WHEREAS, on June 9, 2021 Plaintiffs’ counsel responded to Defendants’ revised written
15
     settlement proposal and made a written proposal for an interim resolution that would obviate the
16
     need for a preliminary injunction hearing;
17
            WHEREAS, the parties continue to discuss settlement, but have not reached an agreement;1
18
            WHEREAS, Defendants do not want to continue indefinitely the Temporary Restraining
19
     Order in this lawsuit; and
20
            WHEREAS, the parties desire that the hearing on the Preliminary Injunction be continued
21
     and the Temporary Restraining Order be extended by one week to allow Defendants time to submit
22   supplemental briefing in opposition to Plaintiffs’ motion for preliminary injunction that will
23   describe their resting site plan to the Court, request termination of the Temporary Restraining
24   Order, and argue that a preliminary injunction should not issue;
25          WHEREAS, Plaintiffs desire time to respond to Defendants’ supplemental briefing;
26

27
            1
              The parties would welcome the assistance of a Magistrate Judge in facilitating further
28   settlement discussions.
                                                    4
                  Stipulation and Order to Extend TRO and Continue PI Hearing (Warren, et al v. Chico)
 1   IT IS THEREFORE STIPULATED, through the parties’ respective undersigned counsel of record,
 2   and ordered by this Court as follows:

 3      1. The hearing on Plaintiffs’ request for Preliminary Injunction is continued to July 2, 2021 at

 4          10:00 a.m.

 5      2. Defendants shall file all evidence and argument about their resting site plan no later than

 6          June 21, 2021.

 7      3. Plaintiffs shall file all evidence and argument in response to Defendants’ filing no later than

 8          June 28, 2021.
        4. The terms of the Temporary Restraining Order [Docket Number 37] are extended through
 9
            July 2, 2021 or any date for which this Court sets a hearing on Plaintiffs’ Preliminary
10
            Injunction, if later than July 2, 2021, as follows:
11
                a. Defendants City of Chico and Chico Police Department, their agents, servants,
12
                   employees and attorneys and those in active concert or participation with them are
13
                   restrained and enjoined from the following:
14
                         i. Enforcing or threatening to enforce the 72-Hour Illegal Encampment
15
                             Notifications dated April 8, 2021 at 12 p.m. at Comanche Creek Green Way
16
                             in Chico, California;
17
                         ii. Issuing or enforcing any other 72-Hour Illegal Encampment Notifications as
18
                             to unhoused persons on public property in Chico, California;
19
                       iii. Enforcing or threatening to enforce the Chico Municipal Code sections listed
20
                             in the April 8, 2021 72-hour Illegal Encampment Notification, which are
21
                             Municipal Code sections 12R.04.340, 12.18.430, 9.20.010 through
22                           9.20.060; and 9.50.030.          Enforcement and threat of enforcement of §
23                           9.20.030 (Unlawful Camping) is only restrained on public property.
24                           Enforcement and threat of enforcement of § 9.50.030 is limited to §§
25                           9.50.030 (B) -(E) (Waterways Ordinance - Camping, Staying, Storage of
26                           Personal Property, Entering and Remaining);
27

28
                                                          5
                  Stipulation and Order to Extend TRO and Continue PI Hearing (Warren, et al v. Chico)
 1                     iv.    Enforcing or threatening to enforce California Penal Code § 647(c), which
 2                           is listed on the April 8, 2021 at 12 p.m. Illegal Encampment Notification;

 3                           and

 4                     v. Destroying property of unhoused persons seized by Defendants even if

 5                           Defendants value the property at less than $100 or determine it is not of

 6                           reasonable value.

 7
     IT IS SO STIPULATED
 8

 9   PLAINTIFFS:                                                       DEFENDANTS:
10   DATED: June 18, 2021                                              DATED: June 18, 2021
11

12

13   __________________________                                        __________________________
     Legal Services of Northern California                             Alvarez-Glasman & Colvin
14   By: Cory Turner                                                   By: Vincent C. Ewing
     Attorney for Plaintiffs                                               Eric G. Salbert
15                                                                     Attorneys for Defendants

16
                                                     ORDER
17
            The Court hereby adopts the stipulation of the parties as its order. The hearing on Plaintiffs’
18
     request for Preliminary Injunction is continued to July 2, 2021 at 10:00 a.m. in Courtroom 7.
19
            IT IS SO ORDERED.
20

21   Dated: June 18, 2021

22

23

24

25

26

27

28
                                                          6
                  Stipulation and Order to Extend TRO and Continue PI Hearing (Warren, et al v. Chico)
